DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
WEAVER et al., the closest prior art of record, fails to teach a composition comprising A) a natural rubber having a density from 0.90 to 0.93 g/cm3.
WEAVER teaches a composition comprising an ethylene/α-olefin interpolymer (EAO-7-1) having a Mooney Viscosity of 20 and density of 0.87 g/cc (Table 1; [0185]), a polybutadiene having a Mooney Viscosity (ML 1+4 at 100oC) from 10 to 100, preferably from 15 to 90 which includes BUNA CB 24 which has a density of 0.91 g/cm3 [0251-0254] and a polyisoprene (reads on natural rubber) having a Mooney Viscosity (ML 1+4 at 100oC) from 20 to 100, preferably 40 to 80 [0247-0250], however, WEAVER is silent to the density of polyisoprene which does not satisfy the claim limitations of the present invention. Therefore, WEAVER fails to disclose or render obvious the present invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVE V HALL whose telephone number is (571)270-7738. The examiner can normally be reached M-F, 9 am-5 pm, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Sui Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEVE V. HALL
Primary Examiner
Art Unit 1763



/DEVE V HALL/Primary Examiner, Art Unit 1763